Shaw, C. J.
The account must be reformed by making an nual rests. 1. State the gross rents, received by the defendant, to the end of the first year. 2. State the sums paid by him for repairs, taxes, and a commission for collecting the rents,* and deduct the same from the gross rents, and the balance will show the net rents to the end of the year. 3. Compute the interest on the note for one year, and add it to the principal, and the aggregate will show the amount due thereon at the end of the year. 4. If the net annual rent exceeds the year’s interest on the note, (as it will,) deduct that rent from the amount due, and the balance will show the amount remaining due at the end of the year. 5. At the end of the second year, go through the same process, taking the amount due at the beginning of the year as the new capital to compute the year’s interest upon. So to the time of judgment.

 See 5 Pick. 161. 16 Pick. 51.